UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form10-Q (Mark One) x Quarterly Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended: June 30, 2011 or o Transition Report Pursuant to Section13 or 15(d) of the SecuritiesExchange Act of 1934 For the transition period from to COMMISSION FILE NUMBER 333-167090 ASIA CARBON INDUSTRIES, INC. (Exact Name of small business issuer as specified in its charter) Maryland 26-2895795 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 110 Wall Street, 11th Floor, New York, New York 10005 (Address of principal executive offices) (Zip Code) Issuer’s telephone Number: (646) 623-6999 Indicate by check mark whether the issuer (1)filed all reports required to be filed by Section13 or 15(d)of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No x As of August 12, 2011 the issuer had 50,608,077 outstanding shares of Common Stock. Table of Contents TABLE OF CONTENTS Page PARTI Item 1. Financial Statements. 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation. 4 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 9 Item 4. Controls and Procedures. 10 PARTII Item 1. Legal Proceedings. 11 Item 1A. Risk Factors. 11 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 11 Item 3. Defaults Upon Senior Securities. 11 Item 4. (Removed and Reserved). 11 Item 5. Other Information. 11 Item 6. Exhibits. 11 Table of Contents PART I Item 1. Financial Statements. ASIA CARBON INDUSTRIES, INC. AND SUBSIDIARIES INDEX TO FINANCIAL STATEMENTS Page Consolidated Balance Sheets As of June 30, 2011 (Unaudited) and December 31, 2010 F - 1 Consolidated Statements of Income and Comprehensive Income Threeand Six Months ended June 30, 2011 and 2010 (Unaudited) F - 2 Consolidated Statements of Cash Flows Six Months Ended June 30, 2011 and 2010 (Unaudited) F - 3 Notes to Consolidated Financial Statements F - 4 3 Table of Contents ASIA CARBON INDUSTRIES, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS June 30, December 31, (Unaudited) ASSETS Current Assets: Cash and equivalents $ $ Accounts receivable, net Inventories Prepaid expenses Total Current Assets Property and Equipment, Net Other Assets: Idle assets, net Land use rights, net Total Other Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Short term debt $ $ Accounts payable Accrued liabilities Taxes payable Investor deposit payable - Due to shareholder Total Current Liabilities Commitments and Contingencies Stockholders' Equity: Series A Convertible Preferred Stock, $0.001 par value, 5,000,000 authorized, none issued and outstanding - - Blank Check Preferred Stock, $0.001 par value, 5,000,000 authorized, none issued and outstanding - - Common stock, $0.001 par value, 100,000,000 authorized, 50,608,077 issued and outstanding at June 30, 2011 and December 31, 2010 Additional paid-in capital Statutory reserves Retained earnings Accumulated other comprehensive income Total Stockholders' Equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these consolidated financial statements. F-1 Table of Contents ASIA CARBON INDUSTRIES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (UNAUDITED) Three Months Ended June 30, Six Months Ended June 30, Net Sales $ Cost of Sales Gross Profit Operating Expenses: Depreciation Bad debts ) Selling Professional fees Other Total Income From Operations Other Income and (Expense) Interest income - - Interest expense ) Total Other Income and (Expense) Income Before Provision for Tax Provision for tax Net Income Other comprehensive income Comprehensive Income $ Net Income Per Share - Basic $ Net Income Per Share - Diluted $ Weighted Average Shares Outstanding - Basic Weighted Average Shares Outstanding - Diluted The accompanying notes are an integral part of these consolidated financial statements. F-2 Table of Contents ASIA CARBON INDUSTRIES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS SIX MONTHS ENDED JUNE 30, 2(UNAUDITED) Cash Flows from Operating Activities: Net Income $ $ Adjustments to Reconcile Net Income to Net Cash Provided by Operating Activities: Provision for allowances, returns and doubtful accounts Depreciation Amortization of land use rights Common stock issued for services - Changes in operating assets and liabilities: Decrease (increase) in accounts receivable ) (Increase) decreasein inventories ) (Increase) decrease in prepaid expenses ) (Decrease) increase in accounts payable ) Increase in accrued expenses (Decrease) in taxes payable ) ) Net Cash Provided by Operating Activities Cash Flows from Investing Activities: Capital expenditures ) ) Net Cash Used in Investing Activities ) ) Cash Flows from Financing Activities Proceeds from short term debt - Repayment of short term debt ) - Cash advance from shareholder - Shareholder loans - ) Collection of shareholder loans - Proceeds from investor deposit payable - Proceeds from private placement - Commission paid for private placement - ) Net Cash Provided by Financing Activities Effect of Exchange Rate Changes on Cash Net Increase in Cash and Equivalents Cash and Equivalents - Beginning of Period Cash and Equivalents - End of Period $ $ Supplemental Cash Flow Information: Interest Paid $ $ Income taxes $ $ Non Cash Transaction: Common stock issued for services $ - $ The accompanying notes are an integral part of these consolidated financial statements. F-3 Table of Contents ASIA CARBON INDUSTRIES, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2011 and 2010 (UNAUDITED) and DECEMBER 31, 2010 NOTE 1– ORGANIZATION AND BASIS OF PRESENTATION Organizations Asia Carbon Industries, Inc. (“Asia Carbon” or “Company”) was incorporated June 23, 2008 under the laws of the State of Maryland.The Company is a holding Company to develop business opportunities in the People’s Republic of China (“PRC”). On November 10, 2008, Asia Carbon formed a wholly-owned subsidiary, Jin Zheng Li-Te-Wei-Si Carbon (Taiyuan) Inc. (“Liteweisi”) under PRC law in Taiyuan, China. Liteweisi is a management company to manage operations in China. Taiyuan Hongxing Carbon Black Ltd. Company (“Hongxing”) was incorporated December 4, 2003 under the laws of the PRC. Hongxing is located at Qingxu County, Taiyuan, Shanxi province of China. Hongxing had two shareholders with registered capital of $384,300. Hongxing’s registered capital was $3,316,300 after one shareholder contributed $2,932,000 to Hongxing in 2008. On December 29, 2009, Asia Carbon had, through its wholly owned subsidiary, Liteweisi, entered into Entrusted Management, Exclusive Option, Exclusive Purchase, Pledge of Equity and Shareholders’ Voting Proxy Agreements (collectively, the “Entrusted Agreements”) with Hongxing and shareholders of Hongxing, Guoyun Yao and Chunde Meng (“Hongxing Shareholders”). The effect of the Entrusted Agreements is to cede control of management and economic benefits of Hongxing to Liteweisi.Asia Carbon issued 36,239,394 restricted shares of its common stock, par value $0.001 (the “Common Stock”), to Karen Prudente, nominee and trustee for the Hongxing Shareholders for Hongxing and the Hongxing Shareholders for the Entrusted Agreements with Liteweisi. The Entrusted Agreements empowered Asia Carbon, through Liteweisi, the ability to substantially influence Hongxing’s daily operations and financial affairs, appoint its senior executives and approve all matters requiring shareholders’ approval. As a result of these Entrusted Agreements, which obligate Asia Carbon to absorb a majority of the risk of loss from Hongxing’s activities and enable Asia Carbon to receive a majority of its expected residual returns, Asia Carbon, through its wholly-owned subsidiaries, accounts for Hongxing as its Variable Interest Entity (“VIE”) under ASC 810-10. Accordingly, Asia Carbon consolidates Hongxing’s operating results, assets and liabilities. For accounting purposes, the transaction was accounted for in a manner similar to a reverse merger or recapitalization, since the stockholders of Hongxing owned a majority of Asia Carbon’s Common Stock immediately following the transaction. Consequently, the assets and liabilities and historical operations reflected in the consolidated financial statements prior to the transaction are those of Hongxing and are recorded at the historical cost of Hongxing, and the consolidated financial statements after completion of the transaction include the assets and liabilities of Asia Carbon, Liteweisi, and Hongxing (collectively, the “Company”), historical operations of Hongxing, and operations of Asia Carbon and Liteweisi from the date of the transaction. The 36,239,394 restricted shares of Common Stock issued to Karen Prudente were presented as outstanding for all periods. Asia Carbon, through its operating company in China, manufactures three carbon black products N220, N330 and N660 under the brand name “Great Double Star”. Most of the Company’s products are used by the domestic tire industry. Base of Presentation The accompanying consolidated financial statements were prepared by the Company in accordance with accounting principles generally accepted in the United States of America (“US GAAP”). Basis of Consolidation The consolidated financial statements include the accounts of the Asia Carbon and its subsidiaries. All significant inter-company transactions were eliminated in consolidation. F-4 Table of Contents NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Use of Estimates The preparation of financial statements in conformity with US GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the dates of the financial statements and the reported amounts of revenues and expenses during the reporting periods.Actual results could differ from those estimates. Fair Value of Financial Instruments The Company’s financial instruments consist of cash and equivalents, accounts receivable, prepaid expenses, short term debt, accounts payable and accrued liabilities, various taxes payable and customer advances.The fair value of these financial instruments approximates their carrying amounts in the balance sheets due to their short term maturity or by comparison to other instruments with similar terms. Foreign Currency Translation The functional currency of Hongxing and Litweisi is the Chinese Renminbi (“RMB”).The reporting currency of the Company is the United States dollar (“US dollar”). The assets and liabilities of Hongxing and Litweisi are translated into US dollars at period-end exchange rates.The exchange rates used were 0.1547, 0.1475 and 0.1465 at June 30, 2011 and 2010 and December 31, 2010, respectively. The revenues and expenses are translated into US dollars at average exchange rates of the periods. The exchange rates used were 0.1538, 0.1465 for the three months ended June 30, 2011 and 2010; 0.1528 and 0.1465 for the six months ended June 30, 2011 and 2010, respectively; and 0.1477 for the year ended December 31, 2010.Resulting translation adjustments are recorded as a component of accumulated other comprehensive income within stockholders’ equity. Transaction gains or losses arising from exchange rate fluctuation on transactions denominated in a currency other than the functional currency were included in the consolidated results of operations.There was no material foreign currency transaction gain or loss for 2011 or 2010. Cash and Equivalents Cash and equivalents consist of cash on hand, cash on deposit with banks, and highly liquid debt investments with a maturity of three months or less when purchased. Inventories Inventories are stated at the lower of cost, as determined on a weighted average basis, or market. Costs of inventories include raw materials and related costs incurred in bringing the products to the Company’s location and in proper condition. Market value is determined by reference to selling prices after the balance sheet date or to management’s estimates based on prevailing market conditions. The Company writes down inventories to market value if below cost. The Company also regularly evaluates the composition of its inventories to identify slow-moving and obsolete inventories to determine if a valuation allowance is required. Property, Plant and Equipment, Net Property, plant and equipment is stated at cost less accumulated depreciation.Depreciation is calculated on a straight-line basis over the estimated useful lives of the respective assets. F-5 Table of Contents Long Lived Assets The Company evaluates potential impairment of long-lived assets, in accordance with Accounting Standards Codification (ASC) 360-10-15 “Impairment or Disposal of Long-Lived Assets” which requires the Company to evaluate a long-lived asset for recoverability when there is event or circumstances that indicate the carrying value of the asset may not be recoverable. An impairment loss is recognized when the carrying amount of a long-lived asset or asset group is not recoverable (when carrying amount exceeds the gross, undiscounted cash flows from use and disposition) and is measured as the excess of the carrying amount over the asset’s (or asset group’s) fair value. Revenue Recognition We recognize revenue from sales of products. Sales are recognized when these four revenue criteria are met: persuasive evidence of an arrangement exists, delivery has occurred, the selling price is fixed or determinable, and collectivity is reasonably assured. Sales revenue is presented net of value added tax (VAT), sales rebates and returns. No return allowance is made as product returns are insignificant based on historical experience. The Company performs ongoing credit evaluations of its customers’ financial condition, but generally does not require collateral to support customer receivables.Credit risk is controlled through credit approvals, limits and monitoring procedures.The Company establishes an allowance for doubtful accounts based upon factors surrounding the credit risk of specific customers, historical trends and other factors.Accounts receivable are charged against the allowance for doubtful accounts once all collection efforts have been exhausted.The Company does not routinely permit customers to return products and historically, customer returns have been immaterial. The Company will replace a product if the customer is not satisfied with its quality. Freight in costs are included in cost of goods sold. Advertising Costs Advertising costs are expensed as incurred. There were no material adverting costs for 2011 or 2010. Research and Development In accordance with the Accounting Standards Codification subtopic 730-10, Research and Development, the Company expenses all research and development costs as incurred. There were no material research and development cost for 2011 or 2010. Segment Information ASC 280-10 requires disclosures about segments and related information of a public entity.The Company manufactures and sells carbon black made from tar oil. The Company and its major suppliers and customers are all located in the PRC. The Company operates in a single segment and will evaluate additional segment disclosure requirements as it expands its operations. Statement of Cash Flows In accordance ASC Topic 230, “Statement of Cash Flows,” cash flows from the Company’s operations are calculated based upon local currencies using average translation rates. As a result, amounts reported on the consolidated statements of cash flows will not necessarily agree with changes in the corresponding asset and liabilities balances on the consolidated balance sheets. Income Taxes The Company accounts for income taxes using the asset and liability method described in ASC 740-10, the objective of which is to establish deferred tax assets and liabilities for the temporary differences between the financial reporting and the tax bases of the Company’s assets and liabilities at enacted tax rates expected to be in effect when such amounts are realized or settled.A valuation allowance for deferred tax assets is recorded when it is more likely than not that some or all of the deferred tax assets will not be realized. F-6 Table of Contents Reclassifications Certain prior year amounts were reclassified to conform to the manner of presentation in the current year. NOTE 3 – INTERIM FINANCIAL STATEMENTS The unaudited consolidated financial statements as of June 30, 2011 and for the three and six months ended June 30, 2011 and 2010 were prepared in accordance with US GAAP for interim financial information and with Securities and Exchange Commission (“SEC”) instructions to Form 10Q. In the opinion of management, the unaudited consolidated financial statements were prepared on the same basis as the annual consolidated financial statements and reflect all adjustments, which include only normal recurring adjustments, necessary to present fairly the financial position as of June 30, 2011 and the results of operations and cash flows for the three and six months ended June 30, 2011 and 2010. The financial data and other information disclosed in these notes to the interim financial statements related to these periods are unaudited. The results for the three and six month period ended June 30, 2011 is not necessarily indicative of the results to be expected for any subsequent quarter of the entire year ending December 31, 2011. The balance sheet at December 31, 2010 was derived from the audited consolidated financial statements at that date. Certain information and footnote disclosures normally included in financial statements prepared in accordance with US GAAP was condensed or omitted pursuant to the SEC’s rules and regulations. These unaudited condensed consolidated financial statements should be read in conjunction with our audited consolidated financial statements and notes thereto for the year ended December 31, 2010 included in our Form 10K filed on March 31, 2011. NOTE 4 – ACCOUNTS RECEIVABLE Accounts receivable at June 30, 2011 and December 31, 2010 consisted of the following: (Unaudited) Accounts receivable $ $ Allowance for doubtful accounts ) ) Accounts receivable, net $ $ NOTE 5 – INVENTORIES Inventories at June 30, 2011 and December 31, 2010 consisted of the following: (Unaudited) Raw materials $ $ Packing and other materials Finished products $ $ F-7 Table of Contents NOTE 6– PROPERTY AND EQUIPMENT Property and equipment was summarized as follows at June 30, 2011 and December 31, 2010: Estimated Useful Lives (Unaudited) Plant 20 $ $ Machinery and equipment 10 Transportation equipment 5 Other machinery and equipment 5 Construction in progress - Less:Accumulated Depreciation $ $ Construction in progress consisted of the Company’s natural gas project and by-products processing project. Total estimated budget for natural gas project and by-products processing project are RMB 16 million ($2.5 million) and RMB 18 million ($2.8 million), respectively. Depreciation of property and equipment was $634,226 and $248,871 for six months ended June 30, 2011 and 2010, respectively. Depreciation of property and equipment was $323,917 and $124,435 for three months ended June 30, 2011 and 2010, respectively. Depreciation included in cost of goods sold was $519,721 and $216,499 for six months ended June 30, 2011 and 2010, respectively. Depreciation included in cost of goods sold was $266,331 and $108,249 for three months ended June 30, 2011 and 2010, respectively. NOTE 7 – IDLE ASSETS To build a new wet method production line, the Company retired its fourth dry method production line in July 2008, which was built in 2007. Most of the equipment and parts were in good condition and able to be used in the new wet method production line. The remaining net book value of the fourth dry method production line was RMB 14,735,993 ($2,160,297, translated at 2008 exchange rate). In July 2008, the Company decided to stop depreciation of these assets until completion of the new production line. On October 26, 2010, the Company completed the construction of the new wet production line. Approximately 50% of the equipment and parts of the fourth dry production line were used in the Company’s new wet method production line. The remaining equipment and parts with net book value of RMB 7,391,507 ($1,119,961, translated at 2010 exchange rate) became idle assets. The Company planned to use remainder of the equipment and parts as replacement parts for the Company’s other three dry production lines, or to sell them in the used market place.The estimated remaining useful lives for the idle assets are seven years. The Company’s policy is to depreciate the idle assets during their estimated remaining useful lives until they are reused or sold. Depreciation of idle assets was $40,595 and $80,720 for three and six months ended June 30, 2011. Depreciation of idle assets was included in the depreciation expense. F-8 Table of Contents NOTE 8 – SHAREHOLDERS LOANS RECEIVABLE During the first quarter of 2010, the Company loaned RMB 16,226,224 ($2,377,142) and RMB 1,630,386 ($238,851) to two of the Company’s significant shareholders. Shareholder loans were interest free and due on demand. On June 23, 2010, the Company received RMB 16,226,224 ($2,377,142) andRMB 1,630,386 ($238,851) from the aforementioned shareholders, respectively. NOTE 9 – XIGU LOAN RECEIVABLE AND LAND USE RIGHTS On December 29, 2005, the Company lent RMB 554,130 ($85,735) to Xigu Village (“Village”), which was interest free and due December 29, 2008.The Village failed to pay the loan as of December 29, 2008.Pursuant to the loan agreement, once the Village was in default, the Company had the right to use the outstanding amount as a prepayment to its future rent obligation for this 49 mu (8.07 acre) parcel of land. The lease requires a yearly payment of RMB 10,000 ($1,547) through July, 2053. The balance due was capitalized at December 31, 2008 as land use rights and amortized over the remaining life of land use rights lease. On October 31, 2007, the Company lent an additional RMB 1,000,000 ($154,720) to the Village. The loan was interest free and due October 31, 2010. Xigu Village failed to repay the loan as of October 31, 2010. Pursuant to the loan agreement,if the Village was unable to repay the loan when due, the Company hadthe right to offset the defaulted loan balance against future rent obligations of the Company’s newly leased second 49 mu (8.07 acre) parcel of land. The lease requires a yearly payment of RMB 10,000 ($1,547) through June 2056, the loan balance due was capitalized as land use rights and amortized over the remaining life of land use rights lease started on November 1, 2010. As of June 30, 2011and December 31, 2010, land use rights were as follows: (Unaudited) Land use rights $ $ Less:accumulated amortization ) ) Land use rights, net $ $ Amortization of land use rights was recorded as rent. Rent expense was $1,195 and $406 for three months ended June 30, 2011 and 2010, respectively. Rent expense was $2,376 and $812 for six months ended June 30, 2011 and 2010, respectively The estimated annual amortization of land use rights for the next five years and thereafter is as follows as of June 30, 2011, by years: $ Thereafter Total $ F-9 Table of Contents The minimum rent payment for land leases at June 30, 2011 was as follows by years: $ Thereafter Total $ NOTE 10 – SHORT TERM DEBT Short term debt at June 30, 2011and December 31, 2010 consisted of the following: (Unaudited) To Xigu Credit Union Interest at 11.68%, payable March 20, 2011 $ - $ Interest at 13.25%, payable April 28, 2012 - To Chengguan Credit Union Interest at 11.68%, payable March 20, 2011 - Interest at 13.25%, payable April 28, 2012 - Total Short Term Debt $ $ The short term debts are renewable based on the past credit of the Company. Interest expense is paid quarterly. There were no other terms or loan covenants relating to these short term loans. On March 21, 2011, the Company repaid the $487,894 loan to Xigu Credit Union and the $824,269 loan to Chengguan Credit Union. On April 29, 2011, the Company borrowed the $498,198 loan from Xigu Credit Union and the $841,677 loan from Chengguan Credit Union. NOTE 11 – TAXES PAYABLE Taxes payable at June 30, 2011 and December 31, 2010 consisted of: (Unaudited) PRC corporation income tax $ $ Value added tax Other 15 Total $ $ F-10 Table of Contents NOTE 12– COMMITMENTS AND CONTINGENCIES Country Risk As the Company's principal operations are conducted in the PRC, the Company is subject to considerations and risks not typically associated with companies in North America and Western Europe. These risks include, among others, risks associated with the political, economic and legal environments and foreign currency exchange limitations encountered in the PRC. The Company's results of operations may be adversely affected by changes in the political and social conditions in the PRC, and by changes in governmental policies with respect to laws and regulations, among other things. In addition, all of the Company's transactions in the PRC are denominated in RMB, which must be converted into other currencies before remittance from the PRC. Both conversion of RMB into foreign currencies and remittance of foreign currencies abroad require approval of the PRC government. Lack of Insurance The Company currently has no insurance for its office facilities and operations and cannot be certain it can cover the risks associated with such lack of insurance or that it will be able to obtain and/or maintain insurance to cover these risks at economically feasible premiums. Corporate Finance Advisory Services Agreements On September 8, 2008, Asia Carbon entered a Corporate Finance Advisory Services Agreement (the “Asia Carbon Advisory Agreement”) with Friedland Corporate Investor Services LLC (“Friedland LLC”).The agreement provided Friedland LLC would provide corporate finance advisory services to Asia Carbon designed to form a Wholly Owned Foreign Enterprise (“WOFE”) in China and to result in Asia Carbon’s shares becoming publicly-traded in the US.As consideration for these services, Asia Carbon agreed to pay Friedland no less than 10% of the Company shares outstanding on a fully diluted basis at the time of commencement of trading of the Company’s shares. These services were provided during 2008 and were valued at $50,000 and recorded as consulting expense. Pursuant to the Asia Carbon Advisory Agreement, the Company issued 4,700,000 and 360,809 shares to Friedland LLC on January 25, 2010 and May 11, 2010, respectively.In addition, the Company paid $498,034 to Friedland LLC in connection with a private placement (PP). This amount was netted against the proceeds from the PP and reduced in additional paid in capital. NOTE 13 – STOCKHOLDERS' EQUITY On January 25, 2010, the Board of Directors (“BOD”) approved the resolution to execute the Asia Carbon Advisory Agreement with Friedland LLC. Pursuant to the agreement, the Board agreed to issue 4,700,000 shares to the designees of Friedland. The 4,700,000 shares issued to Friedland LLC were valued at $50,000 and recorded in 2008. On January 25, 2010, the BOD approved a resolution to issue 74,900 shares of Common Stock to its sole director, Mr. Michael Segal at the time for his services as a director of the Company. Since there was no established market for the Company’s equity, the price of private placement was used as a market price to value the service. A fee of $24,717 was recorded during the three months ended March 31, 2010. On February 17, 2010, the BOD approved a resolution to issue 30,000 shares of Common Stock to Ms. Karen Prudente for her services to manage the trust of Hongxing shareholders. Since there is no established market for Company’s equity, the price of private placement was used as a market price to value the service. A fee of $9,900 was recorded during the three months ended March 31, 2010. F-11 Table of Contents On February 10, 2010, Asia Carbon issued 4,146,710 shares of Common Stock to twenty one individual subscribers at $0.33 per share for $1,368,417. On March 29, 2010 the Company issued 186,726 to two individual subscribers at $0.33 per share for $61,620. As of March 31, 2010, total commission paid to brokers was $634,966. On April 30, 2010, Asia Carbon issued 4,867,772 shares of Common Stock to seven individual subscribers at $0.33 per share for $1,606,366. Total commissions and finder’s fees were $169,534. On May 3, 2010, Asia Carbon issued 1,666 shares of Common Stock to one individual subscriber at $1.50 per share for $2,500. On May 11, 2010, the BOD approved the resolution to issue additional 360,809 shares to Friedland LLC, pursuant to the Advisory Services Agreement between the Company and Friedland dated September 8, 2008. NOTE 14– CONCENTRATION OF CREDIT RISK The Company maintains cash balances in various banks in China. Currently, no deposit insurance system has been set up in China. Therefore, the Company will bear all risk if any of these banks become insolvent. As of June 30, 2011 and December 31, 2010, the Company’s uninsured cash balances were $7,588,183 and $5,559,314, respectively. NOTE 15– INCOME TAXES The provision for income tax was $709,742 and $187,569 for three months ended June 30, 2011 and 2010, respectively, and $1,467,719 and $355,296 for the six months ended June 30, 2011 and 2010, respectively, which arose from foreign income tax incurred and or paid to the Chinese tax authorities. The Company’s income tax was assessed on 25% of net income. Foreign pretax earnings were $2,760,235 and $615,175 for three months ended June 30, 2011 and 2010, respectively. Foreign pretax earnings were $5,751,772 and $1,288,294 for six months ended June 30, 2011 and 2010, respectively. Pretax earnings of a foreign subsidiary are subject to U.S. taxation when effectively repatriated. The Company provides income taxes on the undistributed earnings of non-U.S. subsidiaries except to the extent such earnings are indefinitely invested outside the United States. At June 30, 2011, approximately $16,488,000 of accumulated unadjusted earnings of non-U.S. subsidiaries was indefinitely invested. At the existing U.S. federal income tax rate, additional taxes of $1,484,000 approximately would have to be provided if such earnings were remitted currently. The Company did not have any significant temporary differences giving rise to deferred tax liabilities as of June 30, 2011 and 2010. Reconciliation of the differences between the statutory US Federal income tax rate and the effective rate was as follows for the three and six months ended June 30, 2011 and 2010: Three Months Six Months (Unaudited) (Unaudited) (Unaudited) (Unaudited) US statutory tax rate % Tax rate difference -9.0
